Citation Nr: 9919194	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  94-37 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from November 1970 until 
February 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1993, 
from the Nashville, Tennessee, regional office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an anxiety 
disorder.

In May 1996, the Board determined that new and material 
evidence sufficient to reopen the claim for service 
connection for an anxiety disorder had been submitted.  The 
Board remanded the claim to the RO for further action.  
Subsequently, having complied with the instructions on 
Remand, the RO returned the case to the Board for appellate 
review.


FINDINGS OF FACT

1.  Service medical records of record consist only of the 
report of the induction examination in June 1970 and a May 
1977 report of medical history for an examination for the 
National Guard that shows a positive response to the question 
of having or having had any nervous trouble.  

2.  The veteran testified that he was treated in service for 
a nervous condition.

3.  The veteran has a present diagnosis of anxiety disorder.

4.  No competent medical evidence has been submitted showing 
a link between the claimed current disability of anxiety 
disorder and service.



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for anxiety disorder.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for anxiety disorder.  
He claims that he was treated during service and prescribed 
medication for his nerves.  He asserts that he was told that 
he could not complete airborne school because of his nervous 
condition.  He further claims that he was released from the 
National Guard because of his nervous condition.  In 
addition, he related that when he first entered service, he 
suffered stress and pressure due to a problem with the 
allotment of pay for his wife and child.  He also reports 
that since 1975 he has been hospitalized numerous times with 
nerve and stomach problems caused by his nerves.

A review of the claims file shows that in August 1982, the 
veteran sought service connection for "MENTAL CHRONIC DEPRESSION 
WAR RELATED".  A review of the claims file indicates evidence 
includes a lay statement received in June 1982 from L.M. and 
E.M. stating that the veteran had no nerve damage prior to 
service and since he returned from service, they noticed a 
nervous condition that seemed to be deteriorating.  They 
observed that his hands shook continuously and the veteran 
was unable to continue to lead an active life.  A statement 
from M. Athari, M.D., dated in July 1982 with findings of a 
back condition, noted that the veteran had reported injuring 
his back at work in 1978 and that the veteran was suffering 
from mild depression.  A letter from Dr. Athari in October 
1982 verified that the veteran was suffering from symptoms 
related to a sciatic nerve syndrome. 

At a VA psychiatric examination in October 1982 the veteran 
was diagnosed with generalized anxiety disorder.  The 
examination report indicates that the veteran gave a history 
of receiving psychiatric help in the service when he was in 
Germany in 1974.  He related seeing a psychiatrist there 
about 5 or 6 times because of his nervous condition.  He 
denied having seen a psychiatrist since that time.  The 
examiner considered that the veteran's main preoccupations 
were about his financial situation.  

In reply to a request for service medical records, the RO was 
notified by Reserve Components Personnel and Administration 
Center (RCPAC) in November 1982 that service medical records 
were not available as the veteran was assigned to a National 
Guard unit and the request for his records should be made to 
the unit after getting the unit of assignment from the 
veteran.  In January 1983, the veteran provided the name of 
the unit but wrote that his papers had been destroyed.  He 
thought that he had been discharged from the Guard unit in 
1977. 

In February 1983, the RO requested records from Company C, 
143rd Airborne Infantry in Baytown, Texas.  A reply received 
in February 1983 noted that the unit did not have the 
requested records and suggesting contacting another facility, 
The Adjutant General of Texas.  This was done and a reply 
noted that the veteran was in the regular Army for the time 
period for which information was sought and suggested 
contacting RCPAC in St. Louis, MO for further information.  
Records included with the reply consisted of the second page 
of DD Form 1966/3 which provided information about jobs, 
travel, residences and no pertinent medical information; and 
two pages showing assignments in the service.  

The RO sent another request to RCPAC in St. Louis, MO, in 
July 1983 asking for special assistance in locating the 
complete service medical records for the veteran.  On the 
copy of the request in the claims file is a note dated in 
August 1983 indicating that, by telephone, RCPAC reported 
that no records were available.

A written reply to the request for information was received 
in August 1983 from RCPAC noting that the veteran served from 
November 1970 to March 1972 and received an honorable 
discharge.  He also served from March 1972 until February 
1975 and received an honorable discharge due to hardship.  
The reply noted that there were no medical records on file.  
The reply also indicated that records related to the 
allegations of treatment for depression at base hospitals in 
Wurzburg, Germany and Ft. Hood, Texas, were requested from 
Darnell Army Hospital and the U.S. Army Hospital in Wurzburg 
with negative results. 

A hospital summary for a period of hospitalization in June 
1985 for low back strain included a diagnosis of chronic 
anxiety depressive reaction with secondary tension headaches 
and lumbosacral pain syndrome.  The veteran reported having a 
severe problem with anxiety and depression due to worrying 
about his back condition and his problem trying to support 
his family.  The examiner observed that the veteran seemed 
very tense.  There was a fine tremor of both hands.  The 
examiner described the veteran as having a "somewhat 
dependent personality with anxiety and depressive features" 
that would have a negative impact on his prognosis.  

At a VA examination in November 1985, the veteran was found 
alert, cooperative, and oriented times three.  The diagnoses 
included general anxiety by history.  A report of 
hospitalization in December 1985 for treatment of low back 
pain noted that the veteran had a history of depression.  
Clinical findings noted that he was oriented times three.  No 
diagnosis of a psychiatric disorder was made.  

With his claim submitted in February 1993 the veteran claimed 
that a nervous condition began in 1974 and that treatment in 
service was provided at "Lautain Barracks, B Co. 3rd S & T, 
3rd Inf Div, Germany".  Evidence submitted with the claim 
was for dislocation of right shoulder and is not pertinent to 
the claim for service connection for generalized anxiety 
disorder.  

In April 1993, a request was made for outpatient treatment 
records and discharge summaries from VAMCs in Marlin, Texas 
and Shreveport, Louisiana for treatment of a nervous disorder 
since 1974.  Records received from Shreveport included 
duplicate copies of treatment records in the claims file.  
Duplicate copies of the reports of the June and December 1985 
hospitalizations at VAMC Marlin were received.  The treatment 
records from VAMC in Marlin, Texas, show that the veteran 
sought treatment in October 1990 for complaints of itching 
and a rash.  He felt that the itching may have been related 
to his nerves because he worried about many things.  He 
denied suicidal or homicidal ideation.  He described feelings 
of having a "knot" in his stomach.  A November 1990 clinic 
record indicated that the veteran was seen at the Mental 
Hygiene Clinic and diagnosed with chronic anxiety.  The 
veteran reported that, for as long as he could remember, he 
became anxious to the point where he physically shakes.  In 
January 1993, when seen for treatment of his right shoulder 
he was referred to the Psychiatric Clinic for nervousness.  
He reported that since 1977, after he got out of service, he 
has felt anxious most of the time.  He related that he had 
tried different medications but none helped.  It was also his 
opinion that he might have been anxious because of financial 
problems.  The impression was anxiety disorder.  

In November 1993, the veteran questioned, through his 
Congressman, whether records from several facilities had been 
obtained and reviewed in connection with his claim for 
service connection for his nervous condition.  The list 
consisted of records from Fort Hood, Texas, for treatment in 
summer of 1970, 1971, 1972 or 1973; Wurzburg, Germany, winter 
of 1973 or 1974; Baytown Medical Center, Baytown, Texas, in 
May or June 1977; and the VAMC in Marlin, Texas, between 1980 
and 1985.  A report in the claims file indicates that contact 
was made with the Congressman's office and information was 
relayed that there were no service medical records available.  
It was noted that VAMC records from Marlin and Baytown 
Medical Center records had been considered.

The veteran sought treatment in January 1994 with complaints 
of being very tremulous.  He related having increased 
financial and domestic problems.  The impression was anxiety 
and a resting tremor of unknown etiology.  

In April 1994, a copy of Report of Medical History dated in 
May 1977 was received.  The purpose of the examination was 
for the National Guard and a positive response was indicated 
in answer to "Have you ever had or have you now nervous 
trouble of any sort"?

The veteran presented testimony at a personal hearing in 
September 1994 as evidenced by a transcript of the hearing in 
the claims file.  He testified that his nervous condition 
began in service due to his concern with financial problems 
and as a result his hands started to tremble.  He reported 
that he had not worked since November 1992 when he injured 
his right arm in a motorcycle accident and suffered a loss of 
85 percent of the use of his right arm.  He testified that in 
service he had seen a psychologist to discuss the pressures 
he was experiencing and also saw a psychiatrist when 
stationed in Germany.  The veteran further testified that he 
has gone for counseling approximately every two months since 
1992. 

An uncertified lay statement signed by two friends was 
received in September 1994.  It discussed their observations 
of the veteran's various health problems.  

In October 1994, the veteran, through his Congressman, 
submitted a copy of a prescription label to show that he was 
treated at the VA Medical Center in Shreveport, Louisiana for 
his nerves.  The label shows the medication as hydroxyzine  
which the veteran claims is medication prescribed for his 
nerves.  

After the Board's remand, the veteran submitted additional 
evidence, through his Congressman.  Twenty two pages that 
were duplicate copies of evidence already in the claims file 
were returned to the veteran.  The additional evidence was 
associated with the claims file.  These records show that in 
December 1993, the veteran underwent a nerve conduction study 
showing improvement of both motor nerves of the right upper 
extremity.  Treatment records show that when the veteran was 
seen in October 1995, it was noted that he had a resting 
tremor of both upper extremities.  The diagnostic impression 
included Parkinson's and anxiety.  In November 1995, a 
history of anxiety disorder was noted when he was evaluated 
in Geriatric Triage.  

In response to another request for service medical records, a 
reply from National Personnel Records Center (NPRC) contained 
only the veteran's report of examination in June 1970 for 
induction.  It shows a clinical evaluation of normal and that 
he was found qualified for induction in November 1970.

In response to a request for treatment records from the VAMC 
in Marlin and Shreveport for depression since 1974, records 
received showed treatment beginning in June 1985 for chronic 
anxiety depressive reaction. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1998).

Where a veteran served continuously for 90 days or more 
during a period of war and psychoses become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1998).

Even though evidence was found to be new and material, and 
the claim was reopened, the determination must be made 
whether the claim is well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  See Elkins v. West 12 Vet. App. 209 (1999).  The 
law provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Carbino v. 
Gober, 10 Vet. App. 507 (19997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected.  In Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that a claim must be accompanied 
by supportive evidence and that such evidence "must 'justify 
a belief by a fair and impartial individual' that the claim 
is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
competent medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Anderson, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)(table); see also 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

The question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  If the claim is not well grounded, the Board 
does not have jurisdiction to adjudicate it.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

The lay statements submitted are not considered to be 
material evidence as they do not meet the requirements of 
38 C.F.R. § 3.200.  All written testimony submitted by the 
claimant or in his or her behalf for the purpose of 
establishing a claim for service connection will be certified 
or under oath or affirmation.  38 C.F.R. § 3.200(b) (1998).

The Board finds that the claim is not well grounded.  
Initially, we find that the presumption of service connection 
is not applicable as the evidence does not show an anxiety 
disorder manifest to a degree of 10 percent within 1 year 
from date of termination of such service.  For purposes of a 
well groundedness analysis, the credibility of the evidence 
is presumed.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  The veteran, in his testimony, claimed treatment for 
an anxiety disorder in service, but, even conceding the 
credibility of this testimony, the claim fails as it does not 
meet the third requirement for a well-grounded claim.  

Although the medical evidence indicates that the veteran has 
a present disability of anxiety disorder, no competent 
medical evidence has been presented showing a link between 
the present disability and service.  To support the claim, we 
have only the veteran's opinion of a causal connection 
between the claimed anxiety disorder and service.  The record 
does not contain any medical evidence corroborating the 
appellant's claim.  Personal statements made by the appellant 
are of little probative value without corroborating medical 
evidence.  While we do not doubt that he is sincere in his 
belief, he is not qualified to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (A lay person 
is not qualified to make medical diagnoses).  Moreover, mere 
contentions of the appellant without supporting evidence do 
not constitute a well-grounded claim.  King v. Brown, 5 Vet. 
App. 19 (1993).  Accordingly, given the absence of competent 
medical evidence providing a nexus between a current 
disability and service, the Board finds that the appellant's 
claim for service connection for anxiety disorder is not well 
grounded.

Other considerations

The Board acknowledges that it has decided the present appeal 
on a different basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein. The veteran was denied service 
connection for anxiety disorder.  The Board has considered 
the same law and regulations.  The Board merely concludes 
that the veteran did not meet the initial threshold 
evidentiary requirements of a well grounded claim.  The 
result is the same.

Where the veteran has not met the burden of submitting 
evidence of a well grounded claim, the VA has no duty to 
assist him in developing facts pertinent to such claim.  38 
U.S.C.A. § 5107(a) (West 1991).  However, where a claim is 
not well-grounded it is incomplete, and depending on the 
particular facts of the case, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995). This obligation only attaches where the 
veteran's application is incomplete and references existence 
of evidence which could serve to render his claim plausible. 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

We have not found that the veteran has put VA on notice of 
the possible existence of a specific, particular piece of 
evidence that, if submitted, could possibly make his claim 
plausible.  Nevertheless, the rating decision, statement of 
the case, and this Board decision inform the veteran of the 
evidence that is lacking to make his claim well grounded.  In 
this instance, the Board's decision informs the appellant 
that he needs to submit competent medical evidence of a nexus 
between a present disability, and an in-service disease or 
injury or a service-connected disability to have a well-
grounded claim for service connection.



ORDER

A well-grounded claim for service connection for anxiety 
disorder not having been submitted, the claim is denied.





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  A mild sedative and minor tranquilizer used in neurosis STEDMAN'S MEDICAL DICTIONARY 820 
(1995)

